Case 2:19-cr-00104-UNA Document 23 Filed 05/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. 19-104

ALEXANDER KONOVOLOV
a/k/a NoNe
a/k/a none_1
MARAT KAZANDJIAN
a/k/a phant0m
VLADIMIR GORIN
a/k/a Voland

a/k/a mrv =
a/k/a riddler , fF : a
GENNADY KAPKANOV , ;
a/k/a Hennadiy Kapkanov MAY 75 2019
a/k/a flux a
a/k/a ffhost , CLERK U.S. DISTRICT COURT
a/k/a firestarter , WEST. DIST. OF PENNSYLVANIA
a/k/a User41
EDUARD MALANICI
a/k/a JekaProf
a/k/a procryptgroup
KONSTANTIN VOLCHKOV
a/k/a Elvi
RUSLAN VLADIMIROVICH KATIRKIN
a/k/a stratos
a/k/a xen
VIKTOR VLADIMIROVICH EREMENKO
a/k/a nfcorpi .
FARKHAD RAUF OGLY MANOKHIN
a/k/a frusa
ALEXANDER VAN HOOF
a/k/a al666~

 

‘ORDER

AND NOW, to wit, this/ Ss day of May, 2019, upon consideration of the Motion
to Unseal indictment and Arrest Warrants, heretofore filed by the United States of America, it is

hereby ORDERED that said Motion is GRANTED.
Case 2:19-cr-00104-UNA Document 23 Filed 05/15/19 Page 2 of 2

IT IS FURTHER ORDERED that the Indictment returned in this case and the

Arrest Warrants issued pursuant to said Indictment are hereby UNSEALED.

  

 

ITED STATES MAGISTRATE JUDGE

cc: Charles A. Eberle, AUSA
